DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The preliminary amendment received on 07/16/2018 is acknowledged. Claims 3-7 and 9-10 have been amended. Claims 11-20 have been added.  
	Claims 1-20 have been treated on the merits. 

Information Disclosure Statement
	The incorrect number was given for USP 4164444, this reference is cited on a PTO-892 attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3,6-11, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 7 and 18, and the limitation “thallus” and “thallus crushing liquid”, it is unclear what applicant is claiming with these terms.  This appears to be an artifact of translation. The definition of thallus traditionally refers to a body of a plant or fungus containing cells which have not differentiated into tissues; however, in the specification Thallus is used to refer to what is bacterial cell pellet (See for example Obtaining of Wet Thallus). If applicant means for this to refer to cell pellet and crude lysate amendment to make that clear would provide clarity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over” Serra (“Immobilized Drosophila melanogaster Deoxyribonucleoside Kinase (DmdNK as a High Performing Biocatalyst for the Synthesis of Purine Arabinonucleotides” Advanced Synthesis and Catalyst, 2014, 356, 563-570/IDS submitted) in view of Zou (“Efficient production of deoxynucleoside-5’-monophosphates using deoxynucleoside kinase coupled with a GTP-regeneration system” Applied Microbiology and Biotechnology, 2013, 97, 9389-9395).
	Regarding claim 1 and the limitation “A method for enzymatic preparation of fludarabine phosphate, comprising a reaction of fludarabine with a high-energy phosphate compound under the action of a deoxyribonucleic acid kinase”, Serra teaches the production of fludarabine monophosphate (Fara-MP) by the action of deoxyribonucleoside kinase on fludarabine (Fara) using a high energy substrate of ATP (Abstract, Table 3, Table 4, Experimental section Synthesis of AraA-MP and FaraA-MP).  
	 	Regarding claim 1 and the limitation “wherein the method further comprises adding an acetate kinase and an acetyl phosphate free acid or an acetyl phosphate.”,  Serra further teaches that ATP may be used, or a system to form ATP from ADP, such as acetate kinases may be used (Page 568, First Paragraph) citing the system of Zou. Serra does not describe a specific acetate kinase system to use; however, this is taught in the same field of endeavor as nucleotide triphosphate producing systems by Zou and as cited by Serra 


	One of ordinary skill in the art would find it obvious that the typical ATP generating system of Acetate Kinase and acetyl phosphate could be used in the method of Serra, as Serra expressly teaches that is may.   One of ordinary skill in the art would be motivated to do so to use less ATP, or to form the ATP in situ, or to reduce costs. One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Zou teaches this is typical, and further because Zou teaches using the system in a similar reaction using a deoxynucleoside kinase.   
Regarding claim 2 and the limitation “(1) Adding a high-energy phosphate compound and an acetyl phosphate free acid or an acetyl phosphate to a fludarabine-containing reactant solution; (2) Adding a deoxyribonucleic acid kinase and an acetate kinase to the solution obtained in step (1).” Serra and Zou render obvious the addition of these enzymes and reagents into the reaction mixture.  One of ordinary skill in the art would find it obvious that the reagents of the synthesis may be added in any order desired.  Further as noted in MPEP 2144.04 (IV) C, selection of any order of mixing ingredients is prima facie obvious.
Regarding claims 3 and 11 and the limitation “wherein the molar ratio of the acetyl phosphate free acid or acetyl phosphate to the fludarabine is (1.0-3.0):1; preferably (1.5-2.5): 1” Serra teaches ratios of the high energy phosphate donor ATP to fludarabine of ~1.2-1.25:1 (Table 5, Table 3, Abstract), and at 2:1 (Table 4).

Further one of ordinary skill in the art would have found it obvious to use an excess of phosphate donor, such as ATP, or the compound used to regenerate the phosphate donor, so that the phosphate donor was not the limiting reagent in the chemical conversion of fludarabine to fludarabine phosphate.   
In addition one of ordinary skill in the art would find the amount of phosphate donor, or the reagent used to regenerate the phosphate donor to provide the total amount of phosphate donor,  to be a result effective variable, as this is one of the reagents in the conversion. 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Regarding claims 5, and 13-15 and the limitation “wherein the acetyl phosphate is acetyl phosphate dilithium”, Zou teaches the use of lithium potassium acetyl phosphate (Page 9390 Right column, first partial paragraph, Page 9394, Left column last paragraph). As an aqueous solution is used acetate phosphate and lithium ions are in solution and the reaction mixture is indistinguishable from that containing a mixture of acetyl phosphate dilithium salt and another salt.
Regarding claim 6 and 16-17 and the limitation “wherein the high-energy phosphate compound is selected from the group consisting of the free acid of ATP, the free acid of ADP, the salt of ATP and the salt of ADP; preferably, the high-energy phosphate compound is ATP disodium salt”, Serra teaches the use of ATP (Abstract).
Regarding claims 7 and 18 the limitation “wherein the deoxyribonucleic acid kinase and the acetate kinase are added in the form of a thallus, a thallus crushing liquid, or an immobilized enzyme”, Serra teaches the use of immobilized deoxyribonucleic acid kinase (Abstract, Experimental Section, Immobilization of Sepabeads-PEI and Cross-Linking with Aldehyde Dextran).  Serra further teaches the well-known advantages of immobilization are stability, recyclability and recovery (Page 566 Last sentence-Page 567). One of ordinary skill would find it obvious that the acetate kinase of Zou could also be immobilized as Serra teaches the immobilization of the deoxyribonucleic acid kinase. One of ordinary skill in the art would be motivated to do so for the benefits taught by Serra.  One of ordinary skill in the art would 
Regarding claim 8 and the limitation “wherein in the step (1), a soluble salt of Mg2+ is added to the fludarabine-containing reactant solution; preferably, the soluble salt of Mg2+ is MgC12*6H20 or MgC12”, Serra teaches the addition of MgCl2 (Abstract, Table 4).
Regarding claims 9 and 19 and the limitation “wherein during the reaction, the pH is adjusted to 6.0-9.0; preferably, the pH is adjusted to 7.5-8.5.”, Serra teaches the use of pH 8 for the enzymatic reaction/synthesis (Tables, Synthesis of AraA-MP and FaraA-MP).  One of oridanry skill would further have a reasonable expectation of success at using a pH of 8 as Zou teaches using a ph of 7.5 for the Acetate kinase regeneration system (Page 9391, Synthesis of 5’-dNMP). 
Regarding claims 10 and 20 and the limitation “wherein the reaction temperature is 30-45°C; preferably, the reaction temperature is 37-40°C.”,  Serra teaches a reaction temperature of  37°C (Tables 1-5) and Zou teaches a reaction temperature of  37°C for the reaction with the Acetate kinase regeneration system (Page 9391, Synthesis of 5’-dNMP).  One of oridanry skill in the art would thus find it obvious to use a temperature of 37°C.

Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657